 



Exhibit 10.1
FIRST ADDITIONAL CLOSING AGREEMENT
     THIS FIRST ADDITIONAL CLOSING AGREEMENT (this “Agreement”) is made as of
September 7, 2005, among (i) Infinity, Inc., a Colorado corporation
(“Infinity”), (ii) HFTP Investment L.L.C. (“HFTP”), Gaia Offshore Master Fund,
Ltd. (“Gaia”), and AG Offshore Convertibles, Ltd. (“AG Offshore” and
collectively with HFTP and Gaia, the “Buyers”), (iii) Consolidated Oil Well
Services, Inc., a Kansas corporation (“Consolidated”), CIS Oklahoma, Inc., a
Kansas corporation (“CIS”), Infinity Oil & Gas of Wyoming, Inc., a Wyoming
corporation (“Infinity-Wyoming”), Infinity Oil & Gas of Kansas, a Kansas
corporation (“Infinity-Kansas”), Infinity Energy Resources, Inc., a Delaware
corporation (“Infinity-Delaware”) and Infinity Oil and Gas of Texas, Inc., a
Delaware corporation (“Infinity-Texas,” and together with Consolidated, CIS,
Infinity-Wyoming, Infinity-Kansas and Infinity-Delaware, the “Subsidiaries”),
(iv) AG Domestic Convertibles, L.P. (“AG Domestic”), and (v) Promethean Asset
Management L.L.C., a Delaware limited liability company, in its capacity as
collateral agent (“Agent”) for the Buyers. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to them in the
Securities Purchase Agreement (as defined below).
W I T N E S S E T H:
     WHEREAS, Infinity and the Buyers entered into that certain Securities
Purchase Agreement (as further amended, restated, supplemented or otherwise
modified from time to time, the “Securities Purchase Agreement”) dated as of
January 13, 2005;
     WHEREAS, in connection with the transactions contemplated by the Securities
Purchase Agreement, the parties thereto have previously executed and delivered,
to and for the benefit of Buyers, those agreements, instruments and other
documents described on Exhibit A hereto (together with any other agreements,
instruments and other documents referred to therein and with the Securities
Purchase Agreement, the “Transaction Documents”);
     WHEREAS, pursuant to Section 1(b) of the Securities Purchase Agreement,
Infinity has the right, subject to the satisfaction of certain conditions, to
sell Additional Notes and Additional Warrants to the Buyers;
     WHEREAS, on August 22, 2005, Infinity delivered an Additional Sale Election
Note with respect to the sale of Additional Notes and Additional Warrants to the
Buyers under the Securities Purchase Agreement (the “Additional Sale Election
Notice”); and
     WHEREAS, Infinity desires to sell, and the Buyers desire to purchase,
Additional Notes in the aggregate principal amount of $9,500,000 and related
Additional Warrants upon the terms and conditions set forth herein and in the
Securities Purchase Agreement (the “Additional Note Issuance”), in accordance
with the Schedule of Buyers set forth on Exhibit B hereto (the “Additional
Schedule of Buyers”).
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the undersigned agrees as follows:

1



--------------------------------------------------------------------------------



 



     1. Additional Issuance.
          (a) The Additional Closing Date with respect to the Additional Note
Issuance shall be the date hereof. On such Additional Closing Date, subject to
the satisfaction (or waiver) of all of the conditions set forth herein and in
Sections 1(b), 1(d), 6(b) and 7(b) of the Securities Purchase Agreement,
Infinity shall issue and sell to each Buyer, and each Buyer severally agrees to
purchase from Infinity, (I) Additional Notes in the principal amount set forth
opposite such Buyer’s name on the Additional Schedule of Buyers, along with
(II) the related Additional 115% Warrants with respect to the number of
Additional Warrant Shares equal to the quotient (rounded to the nearest whole
number, with 0.5 rounded up) of (A) 28% of the original principal amount of the
Additional Notes purchased by such Buyer at the Additional Closing, divided by
(B) the Warrant Exercise Price (as defined in the Additional 115% Warrants) on
the Additional Closing Date, and (III) the related Additional 140% Warrants with
respect to the number of Additional Warrant Shares equal to the quotient
(rounded to the nearest whole number, with 0.5 rounded up) of (X) 27% of the
original principal amount of the Additional Notes purchased by such Buyer at the
Additional Closing, divided by (Y) the Warrant Exercise Price (as defined in the
Additional 140% Warrants) on the Additional Closing Date (the “First Additional
Closing”). Infinity hereby acknowledges and agrees that such purchase by each of
the Buyers of such Additional Notes and related Additional Warrants shall
satisfy in full any obligations of such Buyers under the Securities Purchase
Agreement and the other Transaction Documents with respect to the Additional
Sale Election Notice.
          (b) For purposes of Section 4(h) of the Securities Purchase Agreement
in connection with the First Additional Closing, each Buyer’s Reimbursement
Allocation Percentage shall be as set forth on the Additional Schedule of
Buyers, rather than the Schedule of Buyers attached to the Securities Purchase
Agreement.
          (c) Concurrently with the execution hereof, Infinity-Delaware is
executing and delivering to the Agent and the Buyers a Joinder in the form of
Exhibit A attached to the Security Agreement.
     2. Assignment of Additional Note Issuance Rights and Obligations.
          (a) AG Domestic hereby transfers and assigns to AG Offshore, and AG
Offshore hereby accepts and assumes, and agrees to be bound by, each of the
Transaction Documents to which AG Domestic is a party and all of the rights and
obligations of AG Domestic now or hereafter existing under the Transaction
Documents, with respect to the Additional Note Issuance and any and all future
sales of Additional Notes and Additional Warrants by Infinity pursuant to the
Securities Purchase Agreement, as if AG Offshore had originally been party to
the Transaction Documents in place of AG Domestic. Infinity and the Subsidiaries
hereby acknowledge and consent to the assignment by AG Domestic to AG Offshore
set forth and described in this Section 2(a), and agree that, accordingly, AG
Domestic shall have no further rights or obligations with respect to the
Additional Note Issuance or any future sales of Additional Notes and Additional
Warrants by Infinity pursuant to the Securities Purchase Agreement. The parties
hereto agree that AG Offshore shall be deemed a “Buyer” under the Securities
Purchase Agreement, an “Investor” under the Registration Rights

2



--------------------------------------------------------------------------------



 




Agreement, and a “Lender” under each of the Security Agreement, the Guaranty and
the Pledge Agreement and shall be entitled to all of the rights, and subject to
all of the obligations, thereof thereunder.
          (b) HFTP hereby transfers and assigns to Gaia, and Gaia hereby accepts
and assumes, and agrees to be bound by, each of the Transaction Documents to
which HFTP is a party and all of the rights and obligations of HFTP now or
hereafter existing under the Transaction Documents with respect to the
Additional Notes and related Additional Warrants to be purchased by Gaia as
provided in Section 1(a) hereof, as if Gaia had originally been party to the
Transaction Documents in place of HFTP. Infinity and the Subsidiaries hereby
acknowledge and consent to the assignment by HFTP to Gaia set forth and
described in this Section 2(b). The parties hereto agree that Gaia shall be
deemed a “Buyer” under the Securities Purchase Agreement, an “Investor” under
the Registration Rights Agreement, and a “Lender” under each of the Security
Agreement, the Guaranty and the Pledge Agreement and shall be entitled to all of
the rights, and subject to all of the obligations, thereof thereunder. In
connection with being deemed a Lender for purposes of the Security Agreement,
Gaia consents and agrees to be bound by the provisions of Section 5.12 of the
Security Agreement applicable to each Lender thereunder and affirms the
appointment of Agent on its behalf pursuant to the terms thereof.
     3. Limited Waiver of Exchange Cap Condition; Shareholder Approval.
          (a) For purposes of the Additional Note Issuance, subject to and
conditioned upon the accuracy of the representation and warranty of Infinity set
forth in Section 3(b) hereof, the Buyers hereby waive the Additional Note
Issuance Amount Limitation set forth in Section 1(b)(D) of the Securities
Purchase Agreement which provides that, unless Shareholder Approval has been
obtained, the Additional Note Issuance Amount shall not exceed an amount that
would require, pursuant to Section 1(b) of the Securities Purchase Agreement,
the Buyers to buy Additional Warrants to acquire a number of shares of Common
Stock that, when multiplied by 1.2 and added to the number of shares of Common
Stock that have been issued upon exercise of any Warrants, or conversion of, or
as interest on, any Notes prior to the date of the Additional Sale Election
Notice and added to 120% of the shares issuable as of the date of the Additional
Sale Election Notice upon exercise of all Warrants then outstanding, would
exceed the Exchange Cap (as defined in the Notes). The limited waiver set forth
in this Section 3(a) is not, and shall not be deemed to be, a waiver of such
Additional Note Issuance Amount Limitation with respect to any other Additional
Closing or under any other circumstance or a waiver of any other condition,
requirement, provision or breach of the Securities Purchase Agreement or any
other Transaction Document.
          (b) Infinity hereby represents and warrants to the Buyers that the
Additional Note Issuance Amount in connection with the Additional Note Issuance
does not exceed an amount that would require, pursuant to Section 1(b) of the
Securities Purchase Agreement, the Buyers to buy Additional Warrants to acquire
a number of shares of Common Stock that, when added to the number of shares of
Common Stock that have been issued upon exercise of any Warrants, or conversion
of, or as interest on, any Notes prior to the date of the Additional Sale
Election Notice and added to 100% of the shares issuable as of the date of the
Additional Sale Election Notice upon exercise of all Warrants then outstanding,
would exceed the Exchange Cap.

3



--------------------------------------------------------------------------------



 



          (c) Infinity shall provide each shareholder entitled to vote at a
special meeting of shareholders of Infinity, which Infinity shall use reasonable
best efforts to hold not later than December 9, 2005 (the “Shareholder Meeting
Deadline”), a proxy statement, which has been previously reviewed by the Buyers
and a counsel of their choice, soliciting each such shareholder’s affirmative
vote at such shareholder meeting for approval of all of the Notes and Warrants
that have been issued or may be issued pursuant to the Securities Purchase
Agreement, and Infinity’s issuance of all Conversion Shares issuable upon
conversion of such Notes and all Warrant Shares issuable upon exercise of such
Warrants, in accordance with the rules and regulations applicable to companies
with securities listed on the Principal Market (such affirmative approval being
referred to herein as the “Shareholder Approval”), and Infinity shall use its
reasonable best efforts to solicit its shareholders’ approval of such issuance
of the Securities and to cause the Board of Directors of the Company to
recommend to the shareholders that they approve such proposal. The proxy
statement shall not contain any untrue statement of a material fact or omit to
state any material fact related to the matters addressed therein required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company shall
file a preliminary version of such proxy statement with the SEC not later than
October 7, 2005 (the “Proxy Statement Filing Due Date”). Notwithstanding
anything to the contrary contained herein, unless and until Shareholder Approval
has been obtained, Infinity shall not be permitted to elect to sell any
Additional Notes or Additional Warrants to the Buyers after the First Additional
Closing.
     4. Amendments to Initial Notes and Form of Additional Note.
          (a) Infinity and the Buyers agree that certain provisions of each of
the Notes that establish volume limitations on conversion of such Note are to be
applied to all Notes held by the holder of such Note, considered on an aggregate
basis. Accordingly:
               (1) Section 8(b) of each of the Initial Notes and of the form of
Additional Note attached to the Securities Purchase Agreement as Exhibit B
thereto is hereby amended by deleting the first sentence thereof and
substituting therefor the following:
“If the Company has exercised its right to Company Alternative Conversion in
accordance with Section 8(a) and Section 6 or 13, as applicable, and the
conditions of this Section 8 are satisfied (or waived in writing by the Holder)
on the Company Alternative Conversion Notice Date and at each time the Holder
delivers a Conversion Notice or is deemed to have delivered a Conversion Notice
with respect to any portion of the aggregate Pro Rata Conversion Amount of all
Notes held by the Holder (a “Company Alternative Conversion Date”) (including
the Conditions to Company Alternative Conversion as set forth in Section 8(c)),
then, subject to Sections 5 and 8(d), the Holder shall convert the Pro Rata
Conversion Amount, together with any Interest Amount with respect to the
allocable portion of principal represented by such Pro Rata Conversion Amount
accruing through and including the applicable Conversion Date, in whole or in
part and at such time or times as the Holder, in its sole discretion determines,

4



--------------------------------------------------------------------------------



 



during the Company Alternative Conversion Period; provided, however, that the
Holder shall not be permitted to convert, during the Company Alternative
Conversion Period, any portion of the aggregate Conversion Amount of all Notes
held by the Holder relating to the Company Alternative Conversion Period that
exceeds the product of (i) the Holder’s Allocation Percentage and (ii) twenty
percent (20%) of the sum of the daily dollar trading volume (as reported by
Bloomberg) of the Common Stock on its Principal Market on each of the Trading
Days during the Company Alternative Conversion Period (such limitation, the
“Volume Conversion Restriction Amount”).”; and
               (2) Section 8(e) of each of the Initial Notes and the form of
Additional Note attached to the Securities Purchase Agreement as Exhibit B
thereto is hereby amended by deleting the first sentence thereof an substituting
therefor the following:
“Notwithstanding anything contained in this Section 8 to the contrary, on the
applicable Final Company Alternative Conversion Date, (i) the Holder shall not
be required (but shall be permitted subject to clause (ii) of this Section 8(e))
to convert (and shall not be deemed, solely as a result of Section 8(b), to have
converted), on the applicable Final Company Alternative Conversion Date, any
portion of the aggregate Pro Rata Conversion Amount of all Notes held by the
Holder in excess of the difference between (A) the product of (I) the Holder’s
Allocation Percentage and (II) ten percent (10%) of the sum of the daily dollar
trading volume (as reported by Bloomberg) of the Common Stock on its Principal
Market on each of the Trading Days during the Company Alternative Conversion
Period, minus (B) the aggregate Pro Rata Conversion Amount of all Notes held by
the Holder converted by the Holder during the Company Alternative Conversion
Period and (ii) the Holder shall neither be required nor permitted to convert
(and shall not be deemed, solely as a result of Section 8(b) to have converted),
on the applicable Final Company Alternative Conversion Date, any portion of the
aggregate Pro Rata Conversion Amount of all Notes held by the Holder in excess
of the difference between (A) the applicable Volume Conversion Restriction
Amount, minus (B) the aggregate Pro Rata Conversion Amount of all Notes held by
the Holder converted by the Holder during the Company Alternative Conversion
Period.”
          (b) Section 5(c) of each of the Initial Notes and the form of
Additional Note attached to the Securities Purchase Agreement as Exhibit B
thereto is hereby amended by deleting the percentage “120%” set forth therein
and substituting therefor the percentage “100%”.
          (c) Other than as set forth in this Section 4, the Initial Notes and
the form of Additional Note shall remain unmodified, unamended and in full force
and effect. All Additional Notes issued on the Additional Closing Date or
thereafter pursuant to the Securities Purchase Agreement shall be in the form of
the Additional Note as amended by this Section 4. In the event of any conflict
between the terms and provisions of the Initial Notes or the form of Additional
Note, as the case may be, and the terms and provisions of this Section 5, the
terms and provisions of this Section 5 shall prevail.

5



--------------------------------------------------------------------------------



 



     5. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. The successors and assigns of such entities shall include, without
limitation, their respective receivers, trustees or debtors-in-possession.
     6. Further Assurances. Infinity hereby agrees from time to time, as and
when requested by Agent or any Buyer to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements,
including financing statements, secretary’s certificates, stock powers and
irrevocable transfer agent instructions, and to take or cause to be taken such
further or other action as Agent or such Buyer may reasonably deem necessary or
desirable in order to carry out the intent and purposes of this Agreement and
the Transaction Documents.
     7. Definitions. All words in the singular or plural include the singular
and plural and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter, and the use of the word
“including” in this Agreement shall be by way of example rather than limitation.
     8. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
     9. Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
     10. Merger. This Agreement and the Transaction Documents represent the
final agreement of each of the parties hereto with respect to the matters
contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or prior or subsequent oral agreements, among any of
the parties hereto.
     11. Execution in Counterparts. This Agreement may be executed in two or
more identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
     12. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

6



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank.
Signature page follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the day and year first set forth above.

            INFINITY, INC.
      By:   /s/ James A. Tuell         Name:   James A. Tuell        Title:  
President and Chief Executive Officer        CONSOLIDATED OIL WELL SERVICES,
INC.
      By:   /s/ Stephen D. Stanfield         Name:   Stephen D. Stanfield       
Title:   President        CIS OKLAHOMA, INC.
      By:   /s/ Jon D. Klugh         Name:   Jon D. Klugh        Title:  
Secretary        INFINITY OIL & GAS OF WYOMING, INC.
      By:   /s/ James A. Tuell         Name:   James A. Tuell        Title:  
President        INFINITY OIL & GAS OF KANSAS, INC.
      By:   /s/ James A. Tuell         Name:   James A. Tuell        Title:  
President        INFINITY ENERGY RESOURCES, INC.
      By:   /s/ James A. Tuell         Name:   James A. Tuell        Title:  
President and Chief Executive Officer        INFINITY OIL AND GAS OF TEXAS, INC.
      By:   /s/ James A. Tuell         Name:   James A. Tuell        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

            HFTP INVESTMENT L.L.C.
      By:   Promethean Asset Management L.L.C.      Its:   Investment Manager   
          By:   /s/ Robert J. Brantman         Name:   Robert J. Brantman       
Title:   Partner and Authorized Signatory        GAIA OFFSHORE MASTER FUND, LTD.
      By:   Promethean Asset Management L.L.C.      Its:   Investment Manager   
          By:   /s/ Robert J. Brantman         Name:   Robert J. Brantman       
Title:   Partner and Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            AG DOMESTIC CONVERTIBLES, L.P.
      By:   Angelo, Gordon & Co., L.P.        Managing Member of the General
Partner              By:   /s/ Joseph R. Wekselblatt         Name:   Joseph R.
Wekselblatt        Title:   Chief Financial Officer        AG OFFSHORE
CONVERTIBLES, LTD.
      By:   Angelo, Gordon & Co., L.P.      Its:   Director              By:  
/s/ Joseph R. Wekselblatt         Name:   Joseph R. Wekselblatt        Title:  
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            PROMETHEAN ASSET MANAGEMENT L.L.C., as Agent
      By:   /s/ Robert J. Brantman         Name:   Robert J. Brantman       
Title:   Partner and Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
TRANSACTION DOCUMENTS

1.   Security Agreement, dated as of January 13, 2005, among Infinity, Inc.,
Consolidated Oil Well Services, Inc., CIS-Oklahoma, Inc., Infinity Oil & Gas of
Wyoming, Inc., Infinity Oil and Gas of Texas, Inc., Infinity Oil & Gas of
Kansas, Inc., and Promethean Asset Management L.L.C.

2.   Registration Rights Agreement, dated as of January 13, 2005, by and among
Infinity, Inc., HFTP Investment L.L.C., AG Domestic Convertibles, L.P. and AG
Offshore Convertibles, Ltd.

3.   Guaranty, dated as of January 13, 2005, by Consolidated Oil Well Services,
Inc., CIS-Oklahoma, Inc., Infinity Oil & Gas of Wyoming, Inc., Infinity Oil and
Gas of Texas, Inc., and Infinity Oil & Gas of Kansas, Inc. in favor of
Promethean Asset Management L.L.C., on its own behalf and in its capacity as
collateral agent.

4.   Pledge Agreement, dated January 13, 2005 by and between Promethean Asset
Management L.L.C. and Infinity, Inc.

5.   Senior Secured Notes of Infinity, Inc., dated January 13, 2005, as follows:

  (a)   Note Number A-001 in the principal amount of $15,000,000 issued to HFTP
Investment L.L.C.     (b)   Note Number A-002 in the principal amount of
$5,000,000 issued to AG Domestic Convertibles, L.P.     (c)   Note Number A-003
in the principal amount of $10,000,000 issued to AG Offshore Convertibles, Ltd.

6.   Warrants for the purchase of common stock of Infinity, Inc., par value
$0.0001 per share (the “Common Stock”), dated January 13, 2005, with an exercise
price of $9.09.

  (a)   Warrant Number A-001 to purchase 462,097 shares of Common Stock issued
to HFTP Investment L.L.C.     (b)   Warrant Number A-002 to purchase 154,032
shares of Common Stock issued to AG Domestic Convertibles, L.P.     (c)  
Warrant Number A-003 to purchase 308,065 shares of Common Stock issued to AG
Offshore Convertibles, Ltd.

7.   Warrants for the purchase of Common Stock of Infinity, Inc., dated
January 13, 2005, with an exercise price of $11.06.

 



--------------------------------------------------------------------------------



 



  (a)   Warrant Number B-001 to purchase 366,023 shares of Common Stock issued
to HFTP Investment L.L.C.     (b)   Warrant Number B-002 to purchase 122,008
shares of Common Stock issued to AG Domestic Convertibles, L.P.     (c)  
Warrant Number B-003 to purchase 244,015 shares of Common Stock issued to AG
Offshore Convertibles, Ltd.

8.   Blocked Account Control Agreements

  (a)   Blocked Account Control Agreement, dated as of January 10, 2005, by and
among the Infinity, Inc., Infinity Oil & Gas of Wyoming, Inc., Promethean Asset
Management L.L.C. and U.S. Bank National Association.     (b)   Blocked Account
Control Agreement, dated as of January 13, 2005, by and among Infinity, Inc.,
Infinity Oil & Gas of Wyoming, Inc., Infinity Oil and Gas of Texas, Inc.,
Infinity Oil & Gas of Kansas, Inc., Consolidated Oil Well Services, Inc.,
Promethean Asset Management L.L.C. and Bank of Commerce.     (c)   Blocked
Account Control Agreement, dated as of February 14, 2005, by and among Infinity,
Inc., Consolidated Oil Well Services, Inc., Promethean Asset Management L.L.C.
and Bank of Blue Valley.

9.   Mortgages covering the Infinity, Inc.’s oil and gas mortgages:

  (a)   Mortgage from Infinity Oil and Gas of Texas, Inc., in Erath County to
Rob Wilson, as Trustee.     (b)   Mortgage from Infinity Oil & Gas of Wyoming,
Inc., in Sublette County, Wyoming to Lawyers Title Realty Services, Inc., as
Trustee     (c)   Mortgage from Infinity Oil & Gas of Wyoming, Inc., in
Sweetwater County, Wyoming to Lawyers Title Realty Services, Inc., as Trustee.  
  (d)   Mortgage from Infinity Oil & Gas of Wyoming, Inc., in Carbon County,
Wyoming to Lawyers Title Realty Services, Inc., as Trustee.     (e)   Mortgage
from Infinity Oil & Gas of Wyoming, Inc., in Routt County, Colorado to the
Public Trustee of Routt County, Colorado.     (f)   Mortgage from Infinity Oil &
Gas of Wyoming, Inc., in Moffat County, Colorado to the Public Trustee of Moffat
County, Colorado.

 



--------------------------------------------------------------------------------



 



  (g)   Mortgage from Infinity Oil & Gas of Wyoming, Inc., in Rio Blanco County,
Colorado to the Public Trustee of Rio Blanco County, Colorado.     (h)  
Mortgage from Infinity Oil and Gas of Texas, Inc., in Hamilton County, Texas to
Rob Wilson, as Trustee.

10.   UCC Financing Statements

  (a)   Financing Statement of Infinity Inc., as filed with the Secretary of
State of Colorado on January 14, 2005 (Filing No. 2005205163).     (b)  
Financing Statement of Infinity Oil & as of Kansas, Inc., as filed with the
Secretary of State of Kansas on January 14, 2005 (Filing No. 5932033).     (c)  
Financing Statement of CIS-Oklahoma, Inc., as filed with the Secretary of State
of Kansas on January 14, 2005 (Filing No. 5932025).     (d)   Financing
Statement of Consolidated Oil Well Services, Inc., as filed with the Secretary
of State of Kansas on January 14, 2005 (Filing No. 5932017).     (e)   Financing
Statement of Infinity Oil and Gas of Texas, Inc., as filed with the Secretary of
State of Delaware on January 14, 2005 (File No. 50165895)     (f)   Financing
Statement of Infinity Oil & Gas of Wyoming, Inc., as filed with the Secretary of
State of Wyoming on January 18, 2005 (File No. 2005-24139738).

11.   Irrevocable Transfer Agent Instructions from Infinity, Inc. to
Computershare Investor Services dated January 13, 2005.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ADDITIONAL SCHEDULE OF BUYERS

                          Buyer’s Name   Buyer Address   Principal  
Reimbursement   Investor’s Legal Representative’s     and Facsimile Number  
Amount of   Allocation   Address and Facsimile Number         Additional Notes  
Percentage    
 
                       
HFTP
  Promethean Asset   $ 2,750,000       0.68 %   Katten Muchin Rosenman LLP
Investment
  Management L.L.C.                   525 W. Monroe Street
L.L.C.
  750 Lexington Avenue                   Chicago, Illinois 60661-3693
 
  22nd Floor                   Attention: Mark D. Wood, Esq.
 
  New York, New York 10022                   Telephone: (312) 902-5200
 
  Attention: Robert J.                   Facsimile: (312) 902-1061
 
  Brantman                    
 
  Telephone: (212) 702-5200                    
 
  Facsimile: (212) 758-9620                    
 
  Residence: Delaware                    
 
                       
GAIA Offshore
  Promethean Asset   $ 2,000,000       0.49 %   Katten Muchin Rosenman LLP
Master Fund,
  Management L.L.C.                   525 W. Monroe Street
Ltd.
  750 Lexington Avenue                   Chicago, Illinois 60661-3693
 
  22nd Floor                   Attention: Mark D. Wood, Esq.
 
  New York, New York 10022                   Telephone: (312) 902-5200
 
  Attention: Robert J.                   Facsimile: (312) 902-1061
 
  Brantman                    
 
  Telephone: (212) 702-5200                    
 
  Facsimile: (212) 758-9620                    
 
  Residence: Cayman Islands                    
 
                       
AG Offshore
  c/o Angelo, Gordon & Co.   $ 4,750,000       0.33 %   Paul, Weiss, Rifkind,
Convertibles,
  245 Park Avenue                   Wharton & Garrison LLP
Ltd.
  New York, New York 10167                   1285 Avenue of the Americas
 
  Attention: Gary I. Wolf                   New York, New York 10019-6064
 
  Telephone: (212) 692-2058                   Attention: Douglas A. Cifu,
 
  Facsimile: (212) 867-6449                   Esq.
 
  Residence: British Virgin                   Telephone: (212) 373-3000
 
  Islands                   Facsimile: (212) 759-3990

 